Citation Nr: 1100718	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  04-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 RO decision, which denied an 
application to reopen a previously denied claim for service 
connection for a back disability.  

In October 2004, a personal hearing was held before a Rating 
Veterans Service Representative at the Indianapolis, Indiana RO.  
A transcript of that proceeding has been associated with the 
claims folder.  

The Board remanded this issue in October 2007 and July 2008 for 
further development.

By an October 2009 determination, the Board recharacterized this 
issue as a claim for service connection, as opposed to an 
application to reopen a previously denied claim for service 
connection, and denied the matter on appeal.  The Veteran 
appealed the Board's decision with respect to this issue to the 
United States Court of Appeals for Veterans Claims (Court).  In 
July 2010, the Court issued an order granting a July 2010 joint 
motion to remand (JMR) the appeal of this issue to the Board. 
 The appeal was returned to the Board for action consistent with 
the July 2010 JMR and Court order. 

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The Veteran is seeking entitlement to service connection for a 
low back disability.  Having reviewed the claims file, the Board 
finds that additional development is necessary prior to the 
adjudication of this claim.  

The Veteran asserts that the evidence of record reflects that his 
pre-existing back condition was aggravated by service.  See 
notice of disagreement (NOD), May 1982; Veteran's statement, 
August 2008.  In the alternative, the Veteran has argued that his 
pre-service back injury was fully recovered before he was 
accepted into active duty, and a distinct chronic back condition 
first manifested during service.  See Veteran's statement, August 
2004. 

The Board notes that the claims file contains a pre-service June 
1978 x-ray report of the Veteran's spine.  This report found that 
the soft-tissues and osseous structures of the Veteran's spine 
were unremarkable, and that the vertebral body heights and 
intervertebral disc spaces were well preserved.  

A review of the Veteran's service treatment records reveals that 
an August 1978 Report of Medical History noted that the Veteran 
incurred a mild strain of the lower back prior to service playing 
basketball.  This injury was noted as fully recovered.  The 
Veteran was determined to be qualified for enlistment.  

In a June 1979 service treatment record, the Veteran was noted as 
complaining of low back pain.  The Veteran continued to complain 
of back pain throughout service.  See service treatment records, 
May 1980 and September 1980.  In May 1980, he reported 
experiencing chronic low back pain for several years, which had 
recently become more pronounced.  In a June 1980 service 
treatment record, the Veteran was noted as having a long history 
of back problems since before enlistment, which he complained 
were aggravated by standing or sitting for long periods.  In an 
October 1980 service treatment record, it was noted that the 
Veteran's condition existed prior to service, did not occur in 
the line of duty, and was not aggravated by service.  In an 
October 1980 Medical Board Summary, the Veteran reported 
recurrent episodes of chronic low back pain.  He reported that he 
injured his back while jogging in 1977.  He reported no further 
problems until December 1979, when he experienced significant 
back pain following a vigorous physical training program.  Upon 
examination, the Veteran was diagnosed with bilateral 
spondylolysis, L-5.  It was recommended that the Veteran be 
medically retired.  In October 1980 Medical Board Proceedings, 
the Veteran was noted as having a congenital condition, bilateral 
spondylolysis, L-5, which was aggravated by the physical 
activities required by active duty such as lifting and running.  
In a November 1980 Physical Evaluation Board Proceeding, the 
Veteran was noted as having bilateral spondylolysis, which was 
found to have preexisted service and to have not been aggravated 
by service.  

The claims file also contains a December 1999 medical record from 
St. Vincent Hospitals and Health Services indicating that the 
Veteran had symptoms of low back pain for many years, but they 
were aggravated on June 3, 1999 during a motor vehicle accident.  
In a December 1999 treatment record from Indiana Back Center, the 
Veteran was noted as having a history of lower back pain 
occasionally over the years.  It was further noted that his 
symptoms were not significant until June 1999, when the Veteran 
was involved in a motor vehicle accident.  X-rays obtained in 
December 1999 of the lumbar spine showed a questionable pars 
defect at the L5 bilaterally but no evidence of slippage.  
Subsequent MRI scan revealed 2 level disc dehydration at L4-5 and 
L5-S1, with minimal left foraminal/extraforaminal disc bulge at 
L4-5 which only minimally impacted on the left L4 nerve root.  No 
nerve root compression was noted.  At the L5-S1 level, a broad 
central disc bulge was observed.

The Board notes that the Veteran underwent a VA examination in 
September 2004.  The examiner reviewed the claims file.  The 
Veteran reported that he first noted his back pain in 1981 while 
in the military.  He indicated that he felt a pop in his low 
back.  He was initially given some anti-inflammatory medications 
and sent back on duty.  He was eventually placed on no marching 
and no physical training, as his symptoms did not improve.  He 
has continued to have low back since that time.  The examiner 
noted that radiograph reports reveal that the Veteran has a 
spondylosis bilaterally at L5 without spondylolisthesis.  Upon 
review of the claims file, the examiner noted that the Veteran 
had a motor vehicle accident in 1999, which significantly 
aggravated his symptoms.  The examiner also noted that the 
Veteran did not volunteer this information.  Upon examination of 
the Veteran, the examiner concluded that it is quite clear that 
the Veteran has spondylosis.  However, the examiner noted that it 
is not evident that this was traumatic injury nor does it seem 
that this is to what his back pain is related.  In any event, the 
examiner also observed that his back pain seems to be getting 
somewhat improved with his facet injections.  The examiner 
concluded that it is less likely as not that the back pain that 
the Veteran is currently experiencing is caused by or a result of 
the pop that he felt in his back in 1981.      

As noted above, and as discussed in the JMR, the claims file 
contains a pre-service June 1978 x-ray report of the Veteran's 
spine, which found that the soft-tissues and osseous structures 
of the Veteran's spine were unremarkable, and that the vertebral 
body heights and intervertebral disc spaces were well preserved.  
It is unclear as to whether the September 2004 VA examiner took 
into account this x-ray report in yielding the aforementioned 
opinion.  As such, the Board finds that the Veteran should be 
provided a new VA examination for the proper assessment of his 
claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must 
be remanded in order to schedule the Veteran for a VA examination 
to determine whether he has a current low back disability that 
was caused or aggravated by his active duty service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence 
of record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  In rendering any opinions, the examiner must 
specifically consider and comment on the June 1978 x-ray report 
of the Veteran's spine.

Additionally, the RO should take this opportunity to obtain any 
recent, pertinent VA treatment records that have not yet been 
associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all recent VA treatment 
records relating to the issue on appeal 
that have not yet been associated with the 
claims file. 
2.	Then, schedule the Veteran for an 
appropriate VA examination for a low back 
disability.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  The examiner should 
also elicit a complete history from the 
Veteran with respect to his reported in-
service injuries and his symptomatology 
since those injuries.  After reviewing the 
file, examining the Veteran thoroughly, 
and considering his reported history of 
symptomatology, the examiner should 
diagnose the Veteran with all current low 
back disabilities.  As to each low back 
disability identified, the examiner should 
respond to each of the following 
inquiries:

a.	Did the low back disability preexist the 
Veteran's active military service?

b.	If so, please opine as to whether the 
low back disability was aggravated 
during service?

c.	If not, please opine as to whether the 
low back disability had its onset in 
service or is otherwise related to 
service.

In rendering any opinions, the 
examiner must specifically consider 
and comment on the June 1978 x-ray 
report of the Veteran's spine.  The 
examiner should also consider the 
effects of the Veteran's 1999 motor 
vehicle accident on his current back 
disability.


3.	Then, readjudicate the claim.  In 
particular, review all the evidence that was 
submitted since the most recent supplemental 
statement of the case (SSOC) was issued with 
respect to this claim.  If the benefit 
sought on appeal remains denied, he and his 
representative should be provided a SSOC.  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim should 
be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


